Citation Nr: 1422081	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1979 to March 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  


FINDING OF FACT

1.  A left leg disorder existed prior to the Veteran's entry into active duty service.

2.  The Veteran's left leg disorder did not permanently increase in severity during service or as a result of service.


CONCLUSION OF LAW

A left leg disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's May 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, records from the Social Security Administration, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's claim was previously before the Board in December 2011 and January 2014 and remanded for additional evidentiary development, to include obtaining VA examinations.  Pursuant to the above-captioned claim, the Veteran underwent a VA examination in December 2011.  The Board found that the VA examination was inadequate for purposes of determining service connection.  Following the Board's January 2014 remand, VA provided the Veteran with a January 2014 VA opinion in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Pursuant to the Board's January 2014 remand, the medical opinion was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  Ultimately, the examiner provided an opinion addressing the etiological questions presented by the Veteran's claim and rationales for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board finds that there has been substantial compliance with its January 2014 remand as the RO provided the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Historically, the Veteran served on active duty from February 1979 to March 1979.  In December 2006, the Veteran submitted a claim of entitlement to service connection for a left leg disorder, which was denied by a rating action in August 2007.  The Veteran perfected an appeal and the claim has been certified to the Board.  

The Veteran contends that he had a preexisting left leg disorder resulting from a high school injury when he entered service, and that he hit a pole in the ground and reinjured his left leg while running in the snow during basic training.  He was determined to be unable to perform the duties of regular basic training because his leg was swollen and painful, and he was assigned to light duty until he was ultimately discharged in March 1979.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran is considered to be in sound health when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  The term "noted" denotes "[o]nly such conditions as are recorded in examination reports" and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292   (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's January 1979 service enlistment examination report stated that the Veteran's lower extremities were abnormal due to surgery related to a broken left leg.  On his January 1979 report of medical history upon enlistment, the Veteran indicated that he had broken bones in the past; specifically, the Veteran explained that he had a broken leg which cut off his circulation to the lower extremity, and that he had to undergo surgery on the leg in 1973.  A note from the examining physician indicated that the Veteran was now "apparently doing well."  However, a treatment note from Walson Army Hospital dated on February 22, 1979, indicated that the Veteran initially injured his left leg five years ago and then hurt his left leg again one day ago by falling.  Radiology revealed evidence of old healed tibial and fibular fractures, but no acute injury was identified.  

In a February 1993 private treatment report, the Veteran's treating provider noted the following: "I think he has multiple problems.  He has peripheral edema, most likely secondary to exogenous obesity.  He also has a pickwickian style, and most likely he has a pickwickian syndrome as well.  This will create many problems for him.  I believe he has a superficial phlebitis of that leg as well."  The treating provider diagnosed peripheral edema; pickwickian syndrome; rule out superficial phlebitis, right leg; exogenous obesity; and cigarette abuse with carbon monoxide elevation.  

In an October 1996 private treatment report, the treating provider noted that the Veteran was an obese patient with a referral for concerns of bilateral lymph edema.  The treating provider noted that four to five years prior, the Veteran had a fracture in his left leg, which seemed to cause a chronic swelling issue.  The physician concluded that it was due to a motor vehicle accident.  

In February 1999, a treating provider noted that the Veteran exhibited signs of chronic venous insufficiency of both lower extremities with hemosiderin deposition at the ankles and chronic skin changes consistent with this disease.  Additionally, the treating provider noted that the Veteran had a number of small venous stasis ulcers, more on the left than the right, and the neurologic exam was unremarkable.  In a subsequent treatment report the same month, the treating provider noted an impression of no active phlebothrombosis or thrombophlebitis; deep venous insufficiency, bilaterally; and superficial venous insufficiency, left leg.  

A January 2000 private treatment report noted that the Veteran had a past medical history of chronic venous insufficiency in his legs with ulcerations.  Subsequent treatment records note that the Veteran complained of and was treated for his leg disorders.  Treatment has included recommendation to stop smoking and lose weight, compression stockings, and the administration of medication.  

In December 2011, the Veteran underwent an artery and vein VA examination.  The examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that he broke his left tibia and fibula in 1974, prior to active service.  He reported that his leg was surgically repaired.  Further, the Veteran stated that after being enlisted in the Army in 1979, he tripped over a pipe that was covered with snow during his basic training.  He reported that he went to his primary care physician in February 1993 with complaints of swelling in his legs for three weeks.  He reported that the treating provider diagnosed peripheral edema, and chronic venous insufficiency was subsequently diagnosed.  He reported that he has been treated for cellulitis on bilateral lower extremities since the diagnosis.  Finally, he reported that even with the use of medication, he continues to experience problems with swelling in his bilateral lower extremities.  

The VA examiner diagnosed chronic venous insufficiency.  Upon examination, the examiner noted that the Veteran's bilateral lower extremities were brown, scaly, and positive for swelling.  The examiner also noted that the Veteran used a walker on a regular basis, to aid ambulation.  Further, the examiner noted that the Veteran's disorder had functional impact on his ability to work.  The examiner opined that the "claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In reaching this conclusion, the examiner noted that while the Veteran did injure his left leg while on active duty service, this injury was not the cause of his present day chronic venous stasis disease.  The examiner noted that the Veteran's disorder was first diagnosed in 1993 and the diagnosis was noted to be a bilateral condition.  Further, the examiner noted that the Veteran had a long history of tobacco use and was morbidly obese, two factors that can contribute to chronic venous stasis disease causing chronic venous insufficiency.  The examiner concluded that it was "less likely than not" that the fall he experienced in the military caused his chronic venous insufficiency.  

In December 2011, the Veteran underwent a hip and thigh VA examination.  The Veteran denied flare-ups that impacted the function of his hip and/or thigh.  The examiner noted that a range of motion study revealed that the Veteran did have less hip and thigh movement than normal.  However, there was no objective evidence of pain on movement, the Veteran's hip and thigh strength was normal, and there were no additional hip and thigh conditions noted.  A radiographic report showed arthritis of the right hip; however, the examiner noted that the Veteran had extensive overlying tissue, which reduced the quality of the examination itself.  The examiner also noted that the Veteran's weight was 384 pounds and the functional impairment of the hips was secondary to obesity.  The VA examiner concluded that the Veteran did not currently or previously have a hip and/or thigh condition.  

In December 2011, the Veteran underwent a knee and lower leg VA examination.  The Veteran reported that in 1974, a machine fell on his leg while he was in shop class in school.  He indicated that the injury required surgery and casting.  He also reported that he always had problems with swelling of the leg since the injury.  Finally, he reported that his current problem was pain in the middle portion of his leg and swelling of the entire leg.  The examiner diagnosed fracture leg below knee, left side; circulation cut off to the leg, requiring surgery, with leg left open, left side; and arthritis of the knees, bilaterally.  The examiner opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In reaching this conclusion, the examiner noted that the diagnosis of the in-service knee condition was pain, left lower leg, remote fracture left tibia.  The examiner concluded that the absence of significant recent pathology indicated that this event was less likely than not to have caused the Veteran's current knee condition, particularly in light of his history of prior trauma and subsequent chronic morbid obesity.  

Finally, the examiner opined that the Veteran's "claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In reaching this conclusion, the examiner again noted that the in-service knee condition was pain, left lower leg, remote fracture left tibia and the Veteran went on to develop chronic morbid obesity.  The examiner concluded that as a result, aggravation of the preceding knee condition by the in-service injury was clearly and unmistakably not responsible for his current knee condition.  

A VA examination addendum opinion was rendered in March 2014.  The examiner reviewed the Veteran's claims file and opined that the Veteran's left leg disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  In reaching this conclusion, the examiner noted that the Veteran's service treatment records showed that he had two scars noted at entry with no mention of swelling, and a medical visit in service after tripping, with left leg pain and swelling.  The examiner also noted that diagnostic testing revealed an old healed tibia/fibula fracture.  Finally, the examiner noted that no other documentation concerning the lower extremities, to include frequent infections, was noted after service until 1993.  Specifically, a 1993 treatment report noted peripheral edema, most likely secondary to exogenous obesity.  Additionally, the examiner noted that treatment reports in 1996 demonstrate that the Veteran had cellulitis and chronic swelling due to a fracture as a result of a motor vehicle accident four to five years prior.    

Further, the VA examiner noted that a review of medical literature showed that lymphedema should not be confused with edema arising from venous insufficiency, which is not lymphedema.  However, the examiner noted that untreated venous insufficiency can progress into a combined venous/lymphatic disorder which is treated the same way as lymphedema.  The examiner noted that chronic venous stasis changes can mimic early lymphedema, but the changes in venous stasis are more often bilateral and symmetric.  The examiner concluded that in the present case, the Veteran would have had immediate symptoms of lymphedema if the surgery had indeed damaged the lymph system.  The examiner opined that the Veteran's current diagnosis is irrelevant to his childhood fracture for which he was asymptomatic following the healed fracture.  Further, the examiner opined that the Veteran's symptoms are most consistent with the diagnosis of venous insufficiency, and not lymphedema.  The examiner opined that it was "less likely than not that the Veteran's current left leg condition was aggravated by his fall during his military service."  

Based on the foregoing evidence, the Board has determined that the Veteran is not entitled to service connection for a left leg disorder.  The Veteran's January 1979 service enlistment examination report stated that his lower extremities were abnormal due to surgery related to a broken left leg.  Because the Veteran's left leg disorder was noted on entry, service connection may only be established based on aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this regard, the Board notes that the foregoing probative opinions that the Veteran's pre-existing left leg disorder unmistakably was not aggravated by service are well supported, and there is no contrary medical opinion of record.  

The Board acknowledges that the Veteran's service treatment records show that he was treated for a left leg injury after experiencing a fall during active service.  However, there is no evidence that the Veteran's pre-existing left leg disorder permanently increased in severity as a result of this fall.  Ultimately, the examiner opined that the Veteran's pre-existing left leg disorder was clearly and unmistakably not aggravated beyond its natural progression by active duty service, to include the Veteran's fall during basic training.  Further, the examiner noted that the Veteran had a long history of tobacco use and was morbidly obese, two factors that can contribute to chronic venous stasis disease causing chronic venous insufficiency.  

Moreover, there is an absence of medical treatment for the left leg for many years after service.  After separation from military service, the Veteran concedes that he did not seek medical treatment for many years.  A review of the Veteran's treatment records reveals that he was treated for swelling and inflammation of the left leg as early as 1993.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

The Board has considered the statements of the Veteran asserting that his left leg disorder was aggravated by active duty service.  While the Veteran's statements as to the symptoms he had in service are competent evidence, his lay statement as to whether his pre-existing leg disorder was aggravated as a result of active service is not competent evidence as it is a matter requiring medical expertise.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent opinion regarding aggravation of a medical disorder beyond its natural progression.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007).  Consequently, the Veteran's lay assertions of aggravation cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).    

There is no competent and probative evidence of record supporting the Veteran's contention that his fall during service represents an aggravation of his pre-existing left leg disorder beyond its natural course or natural progression.  As discussed above, after a thorough review of the Veteran's claims file and a clinical examination and interview of the Veteran, the VA examiner who provided both the December 2011 and March 2014 opinions opined that the Veteran's preexisting left leg disorder was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

Accordingly, service connection for a left leg disorder is not warranted.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a left leg disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


